   Case: 4:20-cv-01843-CDP Doc. #: 3 Filed: 06/17/21 Page: 1 of 1 PageID #: 78




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

J.L. WIMBERLY QUINONES,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )           No. 4:20-CV-1843 CDP
                                               )
ALICIA LEE, et al.,                            )
                                               )
               Defendants.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff’s pro se complaint. Plaintiff has

neither paid the filing fee nor submitted a motion to proceed in forma pauperis along with a

financial affidavit. See 28 U.S.C. § 1915(a). The Court will require plaintiff to do so prior to

proceeding with this action.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Application to Proceed in the District Court without Prepaying Fees or Costs.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $402 filing fee or submit

an Application to Proceed in the District Court without Prepaying Fees or Costs within twenty-

one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

       Dated this 17th day of June, 2021.



                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE
